I concur in the judgment on the second ground discussed by Mr. Justice Henshaw, and for the following additional reasons:
The act itself recognizes the necessity of political parties, and they are in fact the instrumentalities through which the people govern. A political party is an association of citizens who agree on certain lines of policy; and the purpose for which it exists is to impose that policy upon the government. This can only be done by electing to office those who are in favor of such policy. It is for this that conventions are held and candidates selected. To do this it is absolutely necessary that the party shall be able to exclude from its conventions, and from controlling positions in the party, those who are not in accord with its principles. It must have the power to prescribe its own tests. It is the test that determines what the party shall be. To deprive the party of this power is to destroy it. No one would contend that the legislature can prescribe what the test shall be. If it could do this it could prescribe what parties shall exist. And then, parties sometimes divide on great public questions. In such case the party retaining the old name would have the right, by proper tests, to exclude those formerly affiliated with it, but who now differ. Unless a party can do all these things it has no security *Page 348 
that the candidates put forth in its name represent its principles. And then the management and control of its organization may be taken out of its hands and given to its enemies. All this right of self-control the primary election law takes from the party organization. The party is destroyed, or may be, and the members practically denied the right of free suffrage.
And then there may happen to be a new party which did not exist at the previous election. Why should it, or, indeed, other political parties polling less than three per cent of the votes, be denied the benefit of the protection of this law — if it be a protection?
Harrison, J., concurred in the above opinion.